NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
E. WAYNE HAGE AND THE ESTATE OF JEAN N.
HAGE, '
Plair,tt`ffs-Cross Appellants,
V.
UNITED S'I`ATES,
Defendant-Appellant.
2011-5001, -5013 `
Appea1s from the United States C0urt of Federal
Claims in case n0. 91-CV-1470, Senior Judge Loren A.
Smith.
ON MOTION
ORDER
The cross-appellants move for a 45-day extension of
time, until Septe1nber 21, 2011 to Ele their reply brief,
Upon consideration thereof,
I'r ls ORDERED THAT:
The motion is granted

mar v. us 2
FoR THE CoURT
 0 5  /s/ Jan Horbal__\;
Date 3 an Horbaly
Clerk
ccc Lyman D. Bedf0rd, Esq.
Elizabeth Ann Peterson, Esq. -
FlLED
321 s.s.coum cup ron
ms normal rllFei:'DSn
AUG 05 2011
.|AN|'t0RBALY
CLERK